Title: From Benjamin Franklin to Isaac Norris, [10 July 1762]
From: Franklin, Benjamin
To: Norris, Isaac


[September 21, 1762]
Mr. Speaker brought in, and communicated to the House, two Letters of the Tenth of July last, one from Messieurs Sargent, Aufrere, and Company, Merchants, in London, to the Trustees of the General Loan-Office, concerning the Provincial Bills of Exchange; the other from Benjamin Franklin, Esq; to the Speaker, which were severally read by Order; the latter acquainting him that Mr. Franklin had taken his Passage for Philadelphia, in Captain Friend, then near ready to sail; that he had just received Copies of the last Year’s printed Votes, of our Supply Bill refused by the Governor, and of his Messages—that, as he had heard of no new Agent yet appointed, he should leave the Affairs of the Province in Charge with Mr. Jackson, of the Temple, who is well acquainted with them, very able, and will appear for the Assembly, if there should be Occasion.
